DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments remarks and Terminal disclaimer filed on 6/13/2022, see , filed  with respect to claims 1, 4-14, 28 and 29 have been fully considered and are persuasive.  The rejection under 35 USC 103 of Claims 1, 4-14, 28, 29 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on  6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US patent US 10720305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1, 4-14, 28 and 29 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that a plasma processing system comprising: a high-frequency generator configured to deliver power to a plasma chamber as a multi- state waveform; a low-frequency generator configured to deliver power to the plasma chamber; a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator; and a frequency-tuning subsystem configured to adjust, within each state, a frequency of the multi-state waveform based upon inter-pulse measurements of the multi-state waveform, wherein a frequency within a particular state is controlled based upon measurements of identical time slots of sequential pulses of the particular state a frequency of the high frequency generator to adjust an impedance presented to the high-frequency generator.  Hence, claim 1 and depending claims are allowed.

Referring to the claim  5  the closest prior art of record fails to teach or reasonably suggest that plasma processing system comprising: a high-frequency generator configured to deliver power to a plasma chamber; a low-frequency generator configured to deliver power to the plasma chamber; a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator; and a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator;  Hence, claims 5 and 6 are allowed.
Referring to the claim 7 the closest prior art of record fails to teach or reasonably suggest that a plasma processing system comprising: a high-frequency generator configured to deliver power to a plasma chamber as a multi- state waveform; a low-frequency generator configured to deliver power to the plasma chamber; a filter coupled between the plasma chamber and the high frequency generator, the filter including two or more helical resonators connected in parallel; a time delay element between the filter and the plasma chamber; and a frequency-tuning subsystem configured to adjust, within each state, a frequency of the multi-state waveform based upon inter-pulse measurements of the multi-state waveform, wherein a frequency within a particular state is controlled based upon measurements of identical time slots of sequential pulses of the particular state a frequency of the high frequency generator to adjust an impedance presented to the high-frequency generator.  Hence, claim 7 and depending claims are allowed.
Referring to the claim 13 the closest prior art of record fails to teach or reasonably suggest that plasma processing system comprising:  a high-frequency generator configured to deliver power to a plasma chamber; a low-frequency generator configured to deliver power to the plasma chamber; a filter coupled between the plasma chamber and the high frequency generator, the filter including two or more helical resonators connected in parallel; a time delay element between the filter and the plasma chamber; and a frequency-tuning subsystem configured to adjust a frequency of the high-frequency generator to adjust an impedance presented to the high-frequency generator; wherein the frequency-tuning subsystem is configured to adjust the frequency of the power by: delivering power at a selected frequency for at least 90% of a total time; delivering power at a test frequency during test periods, wherein the test periods are no longer than 10% of the total time, wherein a value of the test frequency changes from test period to test period; and changing a value of the selected frequency to the value of the test frequency if the impedance presented to the high-frequency generator is closer to a target impedance when the high-frequency generator is delivering power at the test frequency.  Hence, claim 13 and 14 are allowed.

Referring to the claim 28 the closest prior art of record fails to teach or reasonably suggest that a plasma processing system comprising: a high-frequency generator configured to apply a multi-state waveform to a plasma chamber; a low-frequency generator configured to deliver power to the plasma chamber; a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator; and means for adjusting, within each state, a frequency of the multi-state waveform based upon inter-pulse measurements of the multi-state waveform, wherein a frequency within a particular state is controlled based upon measurements of identical time slots of sequential pulses of the particular state of the high frequency generator to adjust an impedance presented to the high- frequency generator based upon inter pulse measurements of the multi state waveform.  Hence, Claims 28, 29 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 4-14, 28, and 29 are allowed.

Claims 2, 3, 15-27 are cancelled.

Prior art:  The closest prior art  recorded in USPTO 892 such as US9773643, US9595424 etc teaches, a plasma processing system comprising: a high-frequency generator configured to deliver power to a plasma chamber as a multi- state waveform; a low-frequency generator configured to deliver power to the plasma chamber; a filter configured to suppress power mixing products to limit variation of a time-varying load reflection coefficient presented to the high frequency generator; and a frequency-tuning subsystem. However, the prior art is silent on certain limitations which are non obvious to an ordinary skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/13/2022